Title: To George Washington from Lord Stirling, 10 November 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



My dear General
Haverstraw [N.Y.] Novr 10th 1776.

I got to the landing place yesterday Afternoon with Haslets, Miles’s, & part of Wiedens with our Artillery, the remainder arrived in the Night and are now landing; the landing place is very inconvenient as at half-tide the Vessels are obliged to lay at the distance of 5 or 600 yards from the Shore which makes tedious work, with the few boats that are here; besides it is open to any Insult the Enemy is pleased to Commit. About half a Mile farther North, and on the North Side of Stoney point is a Good landing place in deep Water and Easily Secured by placing two pieces of Cannon on the End of the point, it will require about half a Mile of New Road and a Short Cause way and a Small Bridge. I hope to be Able to March this Morning, I have ordered a Scouting party to Advance ahead, and an hundred Men to possess a Gap in the Mountain Just above Keases landing which it Commands, thro’ this Gap the Road passes. The Next landing is at a place Called Naiak below the mountains of Verdrietiga Hook, but they will not I

think risque a landing there as the Road is Commanded by a long Chain of Mountains. The Great pass thro’ the Highlands lyes 14 Mile Back from the River, and will best be Supported with Troops from Tappan and on Consulting Genl Green a proper Body of Troops will be sent there, but at present the first Object is to prevent their landing, and therefore I shall hasten on to those places where it is most likely they will Attempt it. I find Genl Green has posted 500 Men with 4 peices of Cannon and One Howitz at Dobbs Ferry & that I belive will be Sufficient to defeat any designs they may have there. I am your Excellency’s Most Obt Humble Servant

Stirling,

